DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on November 4, 2021. 
	Claims 1-17 and 21-23 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-17 and 21-23 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
In response to applicant’s argument that Miller teaches discharging batteries in sequence. For instance, paragraph 188 states when the power level of the first external battery and the second external battery in combination decreases below a selected threshold, the power management module can switch to using the internal backup battery. Additionally, Miller at paragraph 187 states: the first external battery and the second external battery can be configured to provide power to the management module in sequence. 


In response to applicant’s argument that is unclear how the allegation in the Office Action that Miller teaches "receiving power form the first external battery, the second external battery and the internal battery connected in series" is responsive to Applicant's arguments that Miller fails to teach supplying power with the internal backup battery and one of the first external battery or the second external battery. The response to arguments section discusses the connection of the internal and external batteries, while Applicant’s arguments were directed toward the usage of the internal and external batteries. Accordingly, the Office Action is unclear. The Response to Argument section misconstrues the teachings of Miller. For example, Miller only discloses connecting the first external battery and the second external battery in series. Miller does not include a teaching of the first external battery, the second external battery and the internal battery connected in series as alleged by the Office Action. Accordingly the Office Action is incomplete and Applicant requests a new Non-Final Office Action that substantively addresses Applicant’s arguments as filed in the response dated July 19, 2021.

Miller discloses the first external battery (replaceable battery), the second external battery (replaceable battery) and the internal battery (permanent battery) providing power to the electrical systems simultaneously by being connected in series as seen in Paragraph 188.

    PNG
    media_image1.png
    351
    293
    media_image1.png
    Greyscale

Therefore, applicant’s arguments regarding the teachings of Miller were addressed.

In response to applicant’s argument that the Office Action disregards the differences in terminology used by Miller. Miller discusses using  its batteries in sequence (e.g. discharging the batteries in sequence). Additionally, Miller discussed connecting its external batteries in series, and using its external batteries in combination usage  of its batteries and the connection of its batteries.
Miller explicitly discloses “to switch connection with the power sources to enable the first external battery, the second external battery and the internal battery to be used in series to provide a maximum amount of current” in Paragraph 188.
Therefore, Miller discloses connecting the external battery and the internal battery in series to be used simultaneously to provide power.

Applicant argues that Miller does not disclose that its power system simultaneously receives power from each of the permanent battery and the replaceable battery.
Miller discloses a permanent battery (integrated/internal battery) and a replaceable battery (external battery) are used to provide power to a power system (electrical systems) in series (Par.188).

Applicant argues, regarding claim 17, that is unclear how the cited paragraph of Miller and the alleged teaching that a “user selects the voltages of the workstation systems” correspond to the recitations of Applicant’s claims.
Miller discloses in a first power mode receiving power from a replaceable battery (external battery) (Par.188); and in a second power mode receiving power simultaneously from each of the permanent battery (internal battery) and the replaceable battery (external battery) (Par.188); a power management module switches  
Therefore, given that the change between the first power mode and the second power mode is being enacted by the power management module based on a voltage; and the voltage is user selectable. Miller discloses the limitation of the power system is user-configurable to change between the first power mode and the second power mode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695).
Claim 1: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); a power system (20) (Par.27) (Fig.5) including: a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24).
Mifsud does not explicitly teach the power system including: a permanent battery; and wherein at least one of the permanent battery and the replaceable battery are configured to supply power to the power system and the power system is configured to supply power to the at least one power outlet by simultaneously receiving power from each of the permanent battery and the replaceable battery.  
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and wherein at least one of the permanent battery (integrated/internal battery) and a replaceable battery (external battery) are configured to supply power to the power system  (Par.186-187) and the power system is configured to supply power to at least one electronic device (electrical system) by simultaneously receiving power from each of the permanent battery (integrated/internal battery) and the replaceable battery (external battery) (Par.188) when a first capacity of the permanent battery  (integrated/internal battery) is equal to a second capacity of the replaceable battery (external battery) (Par.188, The disclosure does not discourage the permanent battery and replaceable battery having the same capacity while supplying power to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries to provide maximum amount of power to the electrical systems on the mobile powered workstation until a power source is replaced with a recharged battery (Par.188).
The combination of Mifsud and Miller do not explicitly teach the power system is configured to compare a first capacity of the permanent battery with a second capacity of the replaceable battery.
Perry discloses a power system is configured to compare a first capacity of a permanent battery (internal battery) with a second capacity of a replaceable battery (external battery) (Par.10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Perry in the combination of Mifsud and Miller to have had accomplished powering a device in an uninterrupted manner (Par.70) by assuring the internal battery is continuously fully charged.
Claim 9: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
Claim 11: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is user-configurable to change between a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.
Miller teaches a power system user-configurable to change between a first power mode and a second power mode (Par.194, A user selects the voltages of the workstation systems.), wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery (internal battery) and the replaceable battery 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
Claim 22: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.
Miller teaches a power system configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of a permanent battery (internal battery) and the replaceable battery (external battery) (Par.188).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each 
Claim 23: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is user-configurable to change between a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.
Miller teaches a power system user-configurable to change between a first power mode and a second power mode (Par.194, A user selects the voltages of the workstation systems.), wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery (internal battery) and the replaceable battery (external battery) (Par.188, The power modes are switched based on the voltage levels of the batteries.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695) as applied to claim 1 above, and further in view of Griffin, JR. (2010/0231165).
Claims 2-3: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud teaches the battery connection housing (5) comprising at least one of a first raised portion (9) and a second raised portion (7) (Fig.2); the replaceable battery (3) comprising at least one of a first recessed portion or a second recessed portion (Par.22, Where the raised portions (7 and 9) of the battery connection housing (5) are secured.) (Fig.3). 
Mifsud does not explicitly teach at least one magnet positioned in at least one of a first raised portion of a battery connection housing and a second raised portion of the battery connection housing, the at least one magnet configured to engage with a corresponding magnet or ferromagnetic material in at least one of a first recessed portion of the replaceable battery or a second recessed portion of the replaceable battery; at least one ferromagnetic material positioned in the battery connection housing, the at least one ferromagnetic material configured to engage with a corresponding magnet positioned in the replaceable battery.  
Griffin, JR. teaches at least one magnet (90) positioned in a battery connection housing (60) (Fig.5), the at least one magnet (90) configured to engage with a corresponding magnet or ferromagnetic material (88) in a replaceable battery (62) (Par.25); at least one ferromagnetic material (90) positioned in a battery connection housing (60), the at least one ferromagnetic material (90) configured to engage with a corresponding magnet (88) in a replaceable battery (62) (Par.25).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a magnet or ferromagnetic material in at least one of the first raised portion and the second raised portion of the battery connection housing engaging with a ferromagnetic material or a magnet in at least one of the first recessed portion and the second recessed portion of the replaceable battery in the system of Mifsud to have had held the battery pack on the housing (Par.25) as taught in Griffin, JR. thereby preventing unwanted disengagement of the battery pack.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695)  as applied to claim 1 above, and further in view of Coonan et al. (2009/0261656).
Claim 4: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach a display in communication with the power system, wherein the display is configured to provide battery data to a user.  
Coonan teaches a mobile powered workstation (12a) (Fig.1) comprising: a display (59) in communication with a power system (28), wherein the display (59) is configured to provide battery data (charge state) to a user (Par.57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Coonan in the system of Mifsud to have 
Claim 8: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. The combination of Mifsud and Miller do not explicitly teach the permanent battery is coupled to the base.
Coonan teaches a permanent battery (106) is coupled to a base (24) of a mobile powered workstation (12a) (Par.28) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Coonan in the combination to have had the battery in an easily accessible location (Par.44) without obstructing other components of the workstation.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695) as applied to claim 1 above, and further in view of Manion et al. (2016/0293912).
Claims 5-7: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the replaceable battery, wherein the replaceable battery includes: a button; and at least one push pin mechanically coupled to the button, wherein, when depressed, the button is configured to extend the at least one push pin away from the replaceable battery; the at least one push pin is spring loaded and biased toward an interior of the replaceable battery; the replaceable battery further includes a handle, and wherein the button is coupled to a portion of the handle.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Manion in the system of Mifsud to have had inhibited the battery from being removed (Par.24) until a user depresses a button to withdraw the battery from the housing (Par.28).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695) as applied to claim 9 above, and further in view of Waid (2018/0131054).
Claim 10: Mifsud, Miller and Perry teach the limitations of claim 9 as disclosed above. Mifsud does not explicitly teach a controller configured to operate the power system to change between the first power mode and the second power mode.
Miller teaches a controller (power management module) configured to operate the power system to change between the first power mode and the second power mode (Par.188-189).

Furthermore, Mifsud does not explicitly teach a wireless communication circuit coupled to the controller and configured to communicate battery data with a network device connected to a network.  
Waid teaches a mobile powered workstation (medical cart) (Par.136) (Fig.10) comprising: a wireless communication circuit (1040) coupled to a controller (1030) and configured to communicate battery data (Par.99) with a network device connected to a network (Par.134).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Waid in the system of Mifsud to have had communicated with another device in order to coordinate energy transfer (Par.135) utilizing well known wireless communication networks (Par.134).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695) as applied to claim 1 above, and further in view of Arceta et al. (2004/0262867).
Claim 12: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the riser is a telescoping riser.  
Arceta teaches a mobile workstation (500) comprising a telescoping riser (320) (Par.69) (Fig.12).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Perry et al. (2015/0303695) as applied to claim 1 above, and further in view of Rossini (2008/0251661).
Claims 13-14: Mifsud, Miller and Perry teach the limitations of claim 1 as disclosed above. The combination of Mifsud and Miller does not explicitly teach the riser is a stationary riser; the stationary riser includes a counterbalance mechanism having an energy storage member.  
Rossini teaches a mobile powered workstation (10) (Fig.1) comprising: a stationary riser including a counterbalance mechanism (55 and 60) having an energy storage member (battery) (Par.19) (Fig.2A-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rossini in the combination of Mifsud and Miller to have had counterbalanced the weight carried by the cart upper section (Par.19) thereby preventing the workstation from tipping over and reducing risk of injury to a user or damage to equipment in the workstation.

Claims 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127).
Claims 15 and 17: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); and a power system (20) (Par.27) (Fig.5) including a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24). 
Mifsud does not explicitly teach the power system including: a permanent battery; and the power system is configured to operate in at least a first power mode and a second power mode and in each of the first power mode and the second power mode supplies power for operation of the at least one power outlet, wherein: in the first power mode, the power system is configured to receiving power from the replaceable battery; and in the second power mode, the power system is configured to supply power to the at least one power outlet by simultaneously receiving power from each of the permanent battery and the replaceable battery, the power system is user-configurable to change between the first power mode and the second power mode.
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and the power system configured to operate in at least a first power mode and a second power mode (Par.188), and in each of the first power mode and the second power mode supplies power for operation of at least one power outlet (Par.179, The power is supplied to a computing device, medical equipment or peripherals. Therefore, the power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
Claim 21: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); a power system (20) (Par.27) (Fig.5); and a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24).
Mifsud does not explicitly teach the power system including: a permanent battery; and wherein at least one of the permanent battery and the replaceable battery are 
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and wherein at least one of the permanent battery (integrated/internal battery) and a replaceable battery (external battery) are configured to supply power to the power system  (Par.186-187) and the power system is configured to supply power to at least one electronic device (electrical system) by simultaneously receiving power from each of the permanent battery (integrated/internal battery) and the replaceable battery (external battery) (Par.188).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries to provide maximum amount of power to the electrical systems on the mobile powered workstation until a power source is replaced with a recharged battery (Par.188).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 15 above, and further in view of Fischer et al. (2016/0221671) and Manion et al. (2016/0293912).
Claim 16: Mifsud and Miller teach the limitations of claim 15 as disclosed above. 

Mifsud does not explicitly teach the rechargeable battery pack includes at least one first ferromagnetic material positioned in the first recessed portion and at least one second ferromagnetic material positioned in the second recessed portion of the replaceable battery.  
Fisher teaches a rechargeable battery (14) includes at least one first ferromagnetic material (15, metal plate) and at least one second ferromagnetic material (15, metal plate) (Par.59) (Fig.21).  
The particular placement of the at least one ferromagnetic material and the at least one second ferromagnetic material in the battery pack would be an obvious matter of design choice that would not have modified the operation of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had at least one first ferromagnetic material positioned in the first recessed portion and at least one second ferromagnetic material positioned in the second recessed portion of the replaceable battery in the system of Mifsud to have had securely held the battery pack by magnetic force during normal use (Par.60) as taught in Fisher thereby preventing unwanted disengagement of the battery pack.
Furthermore, Mifsud does not explicitly teach the replaceable battery includes a button; at least one push pin mechanically coupled to the button.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Manion in the system of Mifsud to have had inhibited the battery from being removed (Par.24) until a user depresses a button to withdraw the battery from the housing (Par.28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murtha et al. (2010/0264738) discloses a mobile powered workstation being powered simultaneously by multiple batteries in parallel (Par.12) (Fig.1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859             

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
February 28, 2022